Citation Nr: 0429726	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in April 2003, and a 
substantive appeal was received in July 2003.  The veteran 
testified at a Board hearing at the RO in June 2004.  

The issue of entitlement to service connection for diabetes 
mellitus being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic left shoulder disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is a left shoulder disability otherwise 
related to such service.  

2.  The veteran's patellofemoral syndrome of the right knee 
with residual scar is related to his active duty service.   

3.  The veteran's patellofemoral syndrome of the left knee 
with residual scar is related to his active duty service.      


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Patellofemoral syndrome of the right knee with residual 
scar was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Patellofemoral syndrome of the left knee with residual 
scar was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, a letter dated in May 2002 effectively furnished 
notice to the veteran of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The May 2002 letter was provide to 
the veteran prior to the RO's adjudication of the issues on 
appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, except with regard to the diabetes issue 
addressed in the remand portion of this decision, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes service medical records, VA and private 
medical records and VA examination reports.  The veteran was 
afforded VA examinations in connection with his claims and 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to these issues on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues. 

Service connection criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability preexisted service and was not aggravated by 
such service will rebut this presumption.  38 U.S.C.A. §§ 
1111, 1137.

Entitlement to service connection for residuals of a left 
shoulder injury.

Factual background

On a Report of Medical History completed by the veteran in 
October 1969, he denied having or ever having had a painful 
or trick shoulder.  The report was annotated to indicate that 
the veteran had problems with his left shoulder when he was 
15, but that it was "o.k. now."  The veteran's upper 
extremities were clinically evaluated as normal at the time 
of entrance examination.  

In May 1972, the veteran was involved in a motorcycle 
accident which resulted in various injuries, including 
abrasions to the left arm.  Service medical records 
documenting treatment for the motorcycle accident injuries do 
not include any references to complaints or clinical findings 
related to the left shoulder. 

At the time of the service separation examination which was 
conducted in March 1973, it was noted that the veteran had 
fractured his left shoulder in 1963 and that it was painful 
during heavy lifting, but no treatment was sought.  Clinical 
examination of the upper extremities was normal at the time 
of separation examination.  

A private clinical record dated in June 1995 indicates that 
the veteran complained at that time of left shoulder pain.  
The veteran denied any specific injury, but reported that he 
did a lot of lifting at work.  Physical examination revealed 
no deformity.  Slight tenderness was present over the 
trapezius.  There was no actual shoulder tenderness.  There 
was slight increase in pain with internal rotation.  

A private clinical record dated in July 1995 indicates that 
the veteran was complaining of bilateral shoulder discomfort.  
It was noted that his work involved using his arms at or 
above shoulder level frequently.  The pertinent assessment 
was bilateral shoulder discomfort of a muscular etiology.  

On VA examination in September 2003, it was noted that the 
veteran had a history of a left shoulder injury while he was 
in high school prior to active duty.  He was not sure what 
type of injury it was.  He reported that he had had 
intermittent, daily left shoulder pain.  He acknowledged that 
the pain really began in 1988 when he started working for a 
trucking company.  Physical examination revealed a normal 
appearing left shoulder with questionable slight tenderness 
over the acromioclavicular joint.  There was a full range of 
motion in the shoulder.  The veteran complained of minimal 
discomfort at full extension/abduction.  Adduction was 
normal.  Internal and external rotation was painful.  The 
pertinet assessment was left shoulder strain with residuals 
and degenerative joint disease.  A left shoulder X-ray was 
interpreted as revealing mild degenerative changes.  

The veteran testified before the undersigned in June 2004 
that he was treated for a left shoulder injury after a 
motorcycle accident during active duty.  The injury was 
treated with bandaging.  He reported that he had injured his 
left shoulder prior to active duty but that the shoulder was 
not bothering him at the time of his entry into active duty.  
It was the veteran's contention that the motorcycle accident 
aggravated the shoulder injury.  He did not receive any 
treatment during active duty for the shoulder.  He indicated 
that he had the shoulder examined shortly after his discharge 
but nothing was done.  He was unable to remember the name of 
the physician he consulted at that time.  He reported that a 
VA physician noted that there was some possibility of the 
left shoulder injury being linked to the in-service 
motorcycle accident.  

Analysis

Although preservice left shoulder problems were reported by 
the veteran at the time of entry into service, no left 
shoulder disorder was noted as reflected by the fact that the 
veteran's upper extremities were clinically evaluated as 
normal at that time.  The veteran is therefore presumed to 
have been sound at the time of entry into service.  38 
U.S.C.A. §§ 1111, 1137.  

The service medical records are silent as to the presence of 
a chronic left shoulder injury.  The veteran has alleged that 
the shoulder problem was due to an in-service motorcycle 
accident.  A review of the appropriate clinical records 
indicates that the veteran received an abrasion to his left 
arm, but there was no injury to the left shoulder from the 
accident.  The Board believes it worthy of note that the 
service medical records do document medical treatment for 
knee injuries, but no left shoulder complaints or clinical 
findings were documented.  These contemporaneous records are 
significant since if the veteran had in fact injured his left 
shoulder in the accident, these are the very records where 
such injury would be documented. 

Post-service medical records and the report of a VA 
examination include notations indicating a current problem 
with the left shoulder.  Significantly, however, none of the 
medical evidence of record links the current left shoulder 
disorder to active duty in any way.  A VA examination was 
conducted to determine if there was any link between active 
duty and the currently existing left shoulder disorder.  The 
examiner who conducted the September 2003 VA examination 
affirmatively determined that the left shoulder disorder was 
not caused by active duty.  Although the examiner also 
commented that there was no aggravation of a preexisting left 
shoulder disorder, as discussed above, the veteran is 
presumed to have been sound with regard to the left shoulder 
at the time of entry into service.    

The overall evidence does not show any inservice left 
shoulder symptomatology or any left shoulder symptoms for 
many years after service.  Moreover, a VA examiner has 
offered an opinion that the current left shoulder disorder is 
not causally related to the veteran's active duty service.  
Further, although there is competent evidence of record 
demonstrating the current existence of degenerative joint 
disease of the left shoulder, there is no competent evidence 
of record demonstrating the presence of arthritis to a 
compensable degree within one year of discharge which would 
allow for a grant of service connection on a presumptive 
basis.  In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
left shoulder disability. 

Entitlement to service connection for residuals of a right 
knee injury.
Entitlement to service connection for residuals of a left 
knee injury.

Factual Background

On a Report of Medical History completed by the veteran in 
October 1969, he reported having or having had a trick or 
locked knee.  It was noted that the veteran's knees 
occasionally would ache when he walked.  There was no injury 
and a good range of motion on exercise.  At the time of the 
October 1969 entrance examination, the veteran's lower 
extremities were clinically evaluated as normal. 

In October 1971, it was noted that the veteran injured his 
left knee playing football.  The impression was sprained 
knee.  Two days after the initial treatment, it was noted 
that the veteran was doing better and the swelling was down.  

In May 1972, it was reported that the veteran lacerated both 
knees in a motorcycle accident.  A separate clinical record 
includes the diagnosis of avulsion injury to the knees.  Skin 
grafts were performed. 

On the report of the service exit examination in March 1973, 
it was noted that the veteran had swollen and painful joints 
in both knees since a 1972 motorcycle accident.  Clinical 
examination of the lower extremities was noted to be normal.  
However, scars on both knees were reported. 

A private medical record indicates that the veteran 
complained of bilateral knee pain in June 1994.  The pain was 
worse with weight bearing.  The veteran denied any swelling 
or trauma.  

A private clinical record dated in May 1998 indicates that 
the veteran reported that he had developed gradual knee pain 
since starting a new job.  The pertinent assessment was 
bilateral knee pain probably secondary to degenerative joint 
disease.  

On VA examination in September 2003, the examiner noted that 
knee problems were reported on the induction physical, but 
they did not preclude the veteran's service.  The veteran 
reported constant knee pain and swelling at the end of the 
day.  He reported that the knees would also give out 
intermittently.  Physical examination revealed normal 
appearing knees with circular scars.  There was a full range 
of motion.  The pertinent assessment was patellofemoral 
syndrome of the knees with residuals.  The examiner noted 
that there was no evidence of a severe knee injury during 
service other than abrasions over the patellae.  The examiner 
noted that the veteran complained of knee pain during service 
and continuing of the pain thereafter but the history was 
pretty much the same.  The examiner opined that there was no 
real evidence that there was any traumatic worsening of the 
symptomatology at the time of the examination.  X-rays of the 
knees were normal.  The examiner opined that, in view of the 
existence of the knees prior to active duty and the 
symptomatology present at the time of the examination, there 
was no evidence that the problems with the veteran's knees 
were caused or aggravated by the veteran's military service.  
In his opinion, the injury represented the natural 
progression of the problem.  

The veteran testified before the undersigned in June 2004 
that he did not have a right knee problem prior to his active 
duty service.  He reported that his first knee injury was due 
to an in-service motorcycle accident.  He thought he was 
hospitalized for two months after the knee injury.  He did 
not receive any treatment for his knee within one year of 
discharge.  The veteran testified that he was informed by a 
VA physician that it was possible that his knee conditions 
were related to his motorcycle accident.  The veteran did not 
recall the name of the physician.  He also testified that a 
separate VA physician opined that the knee problems were 
aggravated by the motorcycle accident.  He testified that he 
had pain but no real problem with his knee prior to his 
active duty service.  He did not remember injuring the left 
knee prior to active duty.  It was his contention that the 
knee was injured as a result of an in-service motorcycle 
accident.  He did not seek treatment for his knee disability 
within one year of his discharge.  

Analysis

To begin with, the Board finds that with regard to the 
veteran's knees, the presumption of soundness has not been 
rebutted.  Although the veteran gave a history of preservice 
knee problems at the time of entrance examination, such 
history recorded at the time of entrance into service does 
not in itself constitute a noting of a preexisting disorder.  
38 C.F.R. § 3.304(b)(1).  The fact that the veteran's lower 
extremities were clinically evaluated as normal at that time 
leads the Board to conclude that no knee disorders were in 
fact noted as contemplated by regulation.  Therefore, the 
veteran is entitled to the presumption of soundness with 
regard to his knee disorders. 

Looking to service records, the Board observes that an injury 
to the left knee playing football was noted on one occasion 
with an impression of a sprain.  Service medical records also 
clearly document injuries to both knees in a motorcycle 
accident with skin grafts.  The Board notes that scars on the 
knees were reported at the time of discharge examination, and 
the Board must assume that such scars are related to the skin 
grafts since no such scars were reported on entrance 
examination.  Scars on the knees were also reported on VA 
examination in September 2003.  It appears, therefore, that 
at the very least, service connection for bilateral knee 
scars is warranted.  

However, given the injury to the left knee during service 
resulting in a sprain followed by the injuries to both knees 
in the inservice motorcycle accident, and the September 2003 
VA diagnosis of patellofemoral syndrome of the knees, with 
residuals, the Board believes that service connection for 
this disability is warranted as well.  Although not entirely 
clear, it appears that the VA examiner offered an opinion 
that the patellofemoral syndrome was just a normal 
progression of preservice knee problems.  However, for the 
purposes of the Board's analysis, the veteran is presumed to 
have been sound with regard to the knees at the time of 
entrance to service.  In other words, for purposes of this 
decision, there were no preexisting knee disorders.  
Therefore, the Board believes that the currently diagnosed 
patellofemoral syndrome of the knees, to include scars, must 
be viewed as being related to the inservice injuries to the 
knees.  In making this determination, the Board resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is not warranted.  To this extent, the appeal 
is denied.  

Entitlement to service connection for patellofemoral syndrome 
of the right knee with residual scar is warranted.  
Entitlement to service connection for patellofemoral syndrome 
of the left knee with residual scar is warranted.  To this 
extent, the appeal is granted.   


REMAND

The evidence of record demonstrates that the veteran 
currently has diabetes mellitus.  The veteran has alleged 
that he has the disability as a result of exposure to 
herbicides while he was on active duty.  The veteran did not 
serve in the Republic of Vietnam during his active duty 
service but rather was stationed in Thailand.  While exposure 
to herbicides is presumed for anyone stationed in Vietnam 
during a certain time period, the same presumption does not 
apply to veteran's who served outside of Vietnam.  However, 
service connection may still be established if the evidence 
otherwise shows that the veteran's diabetes is related to 
exposure to herbicides during active duty service.  In view 
of the veteran's contentions, the Board believes that an 
attempt must be made to determine whether the veteran was in 
fact exposed to herbicides during service in Thailand as he 
contends.  

Accordingly, the claim of entitlement to service connection 
for diabetes mellitus is REMANDED for the following actions:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
claimed exposure to herbicides while 
stationed in Thailand, during active 
duty.  The RO is referred to Cheryl 
Konieczny of the 211 staff at 202-273-
7210 to verify the veteran's alleged 
exposure.  

2.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection may be granted for diabetes 
mellitus.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



